261 S.W.3d 621 (2008)
Kareem OZIER, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 90485.
Missouri Court of Appeals, Eastern District, Division Three.
June 17, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 28, 2008.
Application for Transfer Denied September 30, 2008.
Kareem R. Ozier, Charleston, for pro se.
Jeremiah W. (Jay) Nixon, Atty. Gen., Jaime Pamela Rasmussen, Jefferson City, MO, for respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J., and GLENN A. NORTON, J.

ORDER
PER CURIAM.
Kareem Ozier ("movant") appeals the judgment of the trial court denying his petition to reopen his original motion under Missouri Supreme Court Rule 29.15. Movant argues he was abandoned by post-conviction counsel because of a conflict of interest.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).